Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                January 11, 2018

The Court of Appeals hereby passes the following order:


A18A0619. DANIEL K. LITTLEJOHN v. THE STATE.

      Daniel K. Littlejohn was convicted of burglary, theft by taking, and criminal
damage to property, and his judgment was affirmed on appeal. Littlejohn v. State,
320 Ga. App. 197 (739 SE2d 682) (2013). In 2017, he filed a Motion for Hearing on
Constitutional Claims. The trial court denied the motion on June 26, 2017, and
Littlejohn filed this appeal on August 4, 2017.1
      Pretermitting whether the trial court’s order is directly appealable, we lack
jurisdiction because the appeal is untimely. A notice of appeal must be filed within
30 days after the entry of the trial court’s order. OCGA § 5-6-38 (a). The proper and
timely filing of a notice of appeal is an absolute requirement to confer jurisdiction
upon this Court. Couch v. United Paperworkers Intl. Union, 224 Ga. App. 721 (482
SE2d 704) (1997). Here, Littlejohn filed his notice of appeal 39 days after the trial
court’s order was entered. Accordingly, we lack jurisdiction to consider this appeal,
and it is hereby DISMISSED.




      1
        Littlejohn directed his appeal to the Supreme Court, which transferred the
case here.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/11/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.